

116 HR 5997 IH: Emergency Response Coordinator Act of 2020
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5997IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Engel introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to designate an official within the Department of Health and Human Services to coordinate the efforts of Federal departments and agencies with respect to COVID–19.1.Short titleThis Act may be cited as the Emergency Response Coordinator Act of 2020.2.COVID–19 Response CoordinatorThe Secretary of Health and Human Services shall designate an official within the Department of Health and Human Services to coordinate the efforts of Federal departments and agencies with respect to COVID–19.